Name: Commission Regulation (EU) No 1196/2014 of 30 October 2014 implementing Regulation (EC) No 808/2004 of the European Parliament and of the Council concerning Community statistics on the information society Text with EEA relevance
 Type: Regulation
 Subject Matter: information and information processing;  economic analysis;  information technology and data processing
 Date Published: nan

 6.11.2014 EN Official Journal of the European Union L 319/36 COMMISSION REGULATION (EU) No 1196/2014 of 30 October 2014 implementing Regulation (EC) No 808/2004 of the European Parliament and of the Council concerning Community statistics on the information society (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 808/2004 of the European Parliament and of the Council of 21 April 2004 concerning Community statistics on the information society (1), and in particular Article 8(2) thereof, Whereas: (1) Regulation (EC) No 808/2004 establishes a common framework for the systematic production of European statistics on the information society. (2) Implementing measures are necessary to determine the data to be supplied for preparation of the statistics in Module 1: Enterprises and the information society and Module 2: Individuals, households and the information society, and to set the deadlines for their transmission. (3) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The data to be transmitted for the production of European statistics on the information society as referred to in Article 3(2) and Article 4 of Regulation (EC) No 808/2004 in Module 1: Enterprises and the information society and Module 2: Individuals, households and the information society, shall be as specified in Annexes I and II to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 143, 30.4.2004, p. 49. ANNEX I Module 1: Enterprises and the information society 1. SUBJECTS AND THEIR CHARACTERISTICS (a) The subjects to be covered for the reference year 2015, selected from the list in Annex I to Regulation (EC) No 808/2004, are:  ICT systems and their usage in enterprises,  ICT competence in the enterprise unit and the need for ICT skills,  use of the internet and other electronic networks by enterprises,  access to and use of technologies providing the ability to connect to the internet or other networks from anywhere at any time (ubiquitous connectivity),  e-business processes and organisational aspects,  ICT security and trust,  e-commerce,  barriers to the use of ICT, the internet and other electronic networks, e-commerce and e-business processes. (b) The following enterprise characteristics are to be collected: ICT systems and their usage in enterprises Characteristic to be collected for all enterprises:  computer usage. Characteristic to be collected for enterprises that use computers:  (optional) persons employed or percentage of the total number of persons employed who use computers for business purposes. ICT competence in the enterprise unit and the need for ICT skills Characteristics to be collected for enterprises that use computers:  employment of ICT specialists,  provision of any type of training to develop ICT-related skills for ICT specialists, during the previous calendar year,  provision of any type of training to develop ICT-related skills for other persons employed, during the previous calendar year,  recruitment or attempted recruitment of ICT specialists, during the previous calendar year,  performance of the following ICT functions during the previous calendar year (Mainly by own employees including those employed in parent or affiliate enterprises; Mainly by external supplier; Not applicable):  maintenance of ICT infrastructure (servers, computers, printers, networks),  support for office software,  development of business management software/systems,  support for business management software/systems,  development of web applications,  support for web applications,  security and data protection. Characteristic to be collected for enterprises that use computers and which have recruited or tried to recruit ICT specialists during the previous calendar year:  existence of vacancies for ICT specialists that were difficult to fill, during the previous calendar year. Use of the internet and other electronic networks by enterprises Characteristic to be collected for enterprises that use computers:  access to the internet. Characteristics to be collected for enterprises that have access to the internet:  persons employed or percentage of the total number of persons employed who use computers with access to the internet for business purposes,  internet connection: DSL or any other type of fixed broadband connection,  internet connection: mobile broadband connection via a portable device using mobile telephone networks (3G or 4G),  (optional) internet connection: mobile broadband connection via portable computer using mobile telephone networks (3G or 4G),  (optional) internet connection: mobile broadband connection via other portable devices such as smartphones, using mobile telephone networks (3G or 4G),  use of a website,  persons employed or percentage of the total number of persons employed using a portable device provided by the enterprise which allows internet connection via mobile telephone networks, for business purposes,  use of social networks, not solely used for posting paid adverts,  use of enterprise's blogs or microblogs, not solely used for posting paid adverts,  use of multimedia content-sharing websites, not solely used for posting paid adverts,  use of wiki-based knowledge-sharing tools, not solely used for posting paid adverts,  (optional) use of paid adverts on the internet. Characteristic to be collected for enterprises that have DSL or any other type of fixed broadband connection to the internet:  maximum contracted download speed of the fastest fixed internet connection in Mbit/s; ([0, < 2]; [2, < 10]; [10, < 30]; [30, < 100]; [  ¥ 100]). Characteristics to be collected for enterprises that have a website:  provision of the following facility: description of goods or services, price lists,  provision of the following facility: online ordering or reservation or booking,  provision of the following facility: possibility for visitors to customise or design online goods or services,  provision of the following facility: tracking or status of placed orders,  provision of the following facility: personalised content in the website for regular/recurrent visitors,  provision of the following facility: links or references to the enterprise's social media profiles,  (optional) provision of the following facility: privacy policy statement, privacy seal, or certification of website safety,  (optional) provision of the following facility: advertisement of open job positions or online job application. Characteristics to be collected for enterprises that use social media, referring specifically to social networks, enterprise's blogs or microblogs, multimedia content-sharing websites or wiki-based knowledge-sharing tools, for purposes other than posting paid adverts:  use of social media to develop the enterprise's image or marketing products,  use of social media to obtain or respond to customer opinions, reviews or questions,  use of social media to involve customers in development or innovation of goods or services,  use of social media to collaborate with business partners or other organisations,  use of social media to recruit employees,  use of social media to exchange views, opinions or knowledge within the enterprise. Access to and use of technologies providing the ability to connect to the internet or other networks from anywhere at any time (ubiquitous connectivity) Characteristics to be collected for enterprises that have access to the internet:  (optional) provision of remote access to the enterprise's e-mail system, documents or applications,  (optional) use of cloud computing services, excluding free-of-charge-services. Characteristics to be collected for enterprises that have access to the internet and buy cloud computing services:  (optional) use of e-mail as a cloud computing service,  (optional) use of office software as a cloud computing service,  (optional) hosting the enterprise's database(s) as a cloud computing service,  (optional) storing files as a cloud computing service,  (optional) use of finance or accounting software applications as a cloud computing service,  (optional) use of Customer Relationship Management (CRM) as a cloud computing service,  (optional) use of computing power for running the enterprise's own software as a cloud computing service,  (optional) use of cloud computing services delivered from shared servers of service providers,  (optional) use of cloud computing services delivered from servers of service providers exclusively reserved for the enterprise. E-business processes and organisational aspects Characteristics to be collected for enterprises that use computers:  use of an ERP (Enterprise Resource Planning) software package to share information among different business functions,  use of any software application for managing information on customers (Customer Relationship Management  CRM software) that makes it possible to capture, store and make available to other business functions information on the enterprise's customers,  use of any software application for managing information on customers (Customer Relationship Management  CRM software) that enables information on customers to be analysed for marketing purposes,  electronic sharing of Supply Chain Management (SCM) information with suppliers or customers in order to coordinate the availability and delivery of products or services to the final consumer, without the information being typed manually.  (optional) sending of invoices to other enterprises or public authorities, during the previous calendar year,  (optional) percentage of all invoices sent as e-invoices in a standard structure suitable for automated processing, to other enterprises or public authorities, during the previous calendar year,  (optional) percentage of all invoices sent as invoices in electronic form not suitable for automated processing, to other enterprises or public authorities, during the previous calendar year,  (optional) percentage of all invoices sent only as invoices in paper form, to other enterprises or public authorities, during the previous calendar year,  (optional) percentage of all invoices received as e-invoices, in a standard structure suitable for automated processing, during the previous calendar year,  (optional) percentage of all invoices received as invoices in paper form or in electronic form not suitable for automated processing, during the previous calendar year. Characteristics to be collected for enterprises that electronically share Supply Chain Management information:  electronic sharing of Supply Chain Management information with suppliers or customers via websites (enterprise's website, website of business partners or web portals),  electronic sharing of Supply Chain Management information with suppliers or customers via electronic exchange of information suitable for automated processing. ICT security and trust Characteristic to be collected for enterprises that use computers:  existence of a formally defined ICT security policy. Characteristics to be collected for enterprises that use computers and have a formally defined ICT security policy:  addressed risk in ICT security policy: destruction or corruption of data due to attack or by unexpected incident,  addressed risk in ICT security policy: disclosure of confidential data due to intrusion, pharming or phishing attacks or by accident,  addressed risk in ICT security policy: unavailability of ICT services due to attack from outside (e.g. denial of service attack),  temporal period of definition or most recent review of ICT security policy (within the last twelve months; more than twelve months and up to 24 months ago; more than twenty four months ago). E-commerce Characteristics to be collected for enterprises that use computers:  receipt of orders for goods or services that were placed via a website or app (web sales), in the previous calendar year,  (optional) obstacles limiting or preventing sales via a website or app due to goods or services not being suitable for web sale,  (optional) obstacles limiting or preventing sales via a website or app due to problems related to logistics,  (optional) obstacles limiting or preventing sales via a website or app due to problems with payment,  (optional) obstacles limiting or preventing sales via a website or app due to problems with ICT security or data protection,  (optional) obstacles limiting or preventing sales via a website or app due to problems with the legal framework,  (optional) obstacles limiting or preventing sales via a website or app due to excessively high investment costs compared with the expected benefits,  receipt of orders for goods or services via EDI-type messages (EDI-type sales), in the previous calendar year,  placement of orders for goods or services via a website, app or EDI-type message, in the previous calendar year. Characteristics to be collected for enterprises that have received orders placed via a website or app in the previous calendar year:  value, or percentage of total turnover, of e-commerce sales resulting from orders placed via a website or app, in the previous calendar year,  percentage of e-commerce sales (turnover) to private consumers (B2C) resulting from orders placed via a website or app, in the previous calendar year,  percentage of e-commerce sales (turnover) to other enterprises (B2B) and e-commerce sales to public authorities (B2G) resulting from orders placed via a website or app, in the previous calendar year,  electronic sales by origin: own country, in the previous calendar year,  electronic sales by origin: other EU countries, in the previous calendar year,  electronic sales by origin: rest of the world, in the previous calendar year,  (optional) use of online payment systems for sales via a website or app, i.e. payment integrated in the ordering transaction,  (optional) use of offline payment systems for sales via a website or app, i.e. payment not integrated in the ordering transaction. Characteristic to be collected for enterprises that have received orders for products or services via EDI-type messages:  value or percentage of the total turnover of e-commerce sales resulting from orders received via EDI-type messages, in the previous calendar year,  electronic sales by origin: own country, in the previous calendar year,  electronic sales by origin: other EU countries, in the previous calendar year,  electronic sales by origin: rest of the world, in the previous calendar year. Characteristics to be collected for enterprises that have placed orders via a website, app or EDI-type message:  (optional) placing of orders for goods or services via a website or app, in the previous calendar year,  (optional) placing of orders for goods or services via EDI-type messages, in the previous calendar year,  placing of orders via a website, app or EDI-type message for goods or services to the value of at least 1 % of the total value of purchases, in the previous calendar year. Characteristics to be collected for enterprises that have placed orders via a website, app or EDI-type message to the value of at least 1 % of the total value of purchases, in the previous calendar year:  (optional) electronic purchases by origin: own country, in the previous calendar year,  (optional) electronic purchases by origin: other EU countries, in the previous calendar year,  (optional) electronic purchases by origin: rest of the world, in the previous calendar year. (c) The following enterprise background characteristics are to be collected or obtained from alternative sources: Characteristics to be collected for all enterprises:  main economic activity of the enterprise, in the previous calendar year,  average number of persons employed, in the previous calendar year,  total turnover (in value terms, excluding VAT), in the previous calendar year. 2. COVERAGE The characteristics specified in headings 1(b) to (c) of this Annex are to be collected and obtained for enterprises classified in the following economic activities, for the following enterprise sizes and with the following geographical scope. (a) Economic activity: enterprises classified in the following categories of NACE Rev. 2: NACE category Description Section C Manufacturing Section D, E Electricity, gas and steam, water supply, sewerage and waste management Section F Construction Section G Wholesale and retail trade; repair of motor vehicles and motorcycles Section H Transport and storage Section I Accommodation and food service activities Section J Information and communication Section L Real estate activities Divisions 69-74 Professional, scientific and technical activities Section N Administrative and support activities Group 95.1 Repair of computers and communication equipment (b) Enterprise size: enterprises with 10 or more persons employed. Enterprises with less than 10 persons employed may be covered optionally. (c) Geographical scope: enterprises located in any part of the territory of the Member State. 3. REFERENCE PERIODS The reference period is 2014 for the characteristics referring to the previous calendar year. The reference period is 2015 for the other characteristics. 4. BREAKDOWNS For the subjects and their characteristics listed in heading 1(b) of this Annex, the following background characteristics are to be provided. (a) Economic activity breakdown: according to the following NACE Rev. 2 aggregates: NACE Rev. 2 aggregation for possible calculation of national aggregates 10-18 19-23 24-25 26-33 35-39 41-43 45-47 47 49-53 55 58-63 68 69-74 77-82 26.1-26.4, 26.8, 46.5, 58.2, 61, 62, 63.1, 95.1 NACE Rev. 2 aggregation for possible calculation of European aggregates 10-12 13-15 16-18 26 27-28 29-30 31-33 45 46 55-56 58-60 61 62-63 77-78 + 80-82 79 95.1 (b) Size class breakdown: data are to be broken down by the following size classes by number of persons employed: Size class 10 or more persons employed 10 to 49 persons employed 50 to 249 persons employed 250 or more persons employed Where covered, the following breakdown is to be applied to enterprises with less than 10 persons employed. (Characteristics for size classes Less than 5 persons employed and 5 to 9 persons employed are optional.) Size class Less than 10 persons employed Less than 5 persons employed (optional) 5 to 9 persons employed (optional) 5. PERIODICITY The data are to be provided once for the year 2015. 6. DEADLINES (a) The aggregate data referred to in Article 6 of Regulation (EC) No 808/2004, where necessary flagged for confidentiality or unreliability, are to be transmitted to Eurostat before 5 October 2015. By that date, the dataset has to be finalised, validated and accepted. (b) The metadata referred to in Article 6 of Regulation (EC) No 808/2004 are to be forwarded to Eurostat before 31 May 2015. (c) The quality report referred to in Article 7(3) of Regulation (EC) No 808/2004 is to be forwarded to Eurostat by 5 November 2015. (d) The data and metadata are to be provided to Eurostat in accordance with the exchange standard specified by Eurostat using the Single Entry Point services. The metadata and the quality report are to be provided in the standard metadata structure defined by Eurostat. ANNEX II Module 2: Individuals, households and the information society 1. SUBJECTS AND THEIR CHARACTERISTICS (a) The subjects to be covered for the reference year 2015, selected from the list in Annex II to Regulation (EC) No 808/2004, are:  access to and use of ICTs by individuals and/or in households,  use of the internet and other electronic networks for different purposes by individuals and/or in households,  ICT competence and skills,  barriers to the use of ICT and the internet,  use of ICT by individuals to exchange information and services with governments and public administrations (e-government),  access to and use of technologies enabling connection to the internet or other networks from anywhere at any time (ubiquitous connectivity),  ICT security and trust. (b) The following characteristics are to be collected: Access to and use of ICT by individuals and/or in households Characteristics to be collected for all households:  access to a computer at home,  access to the internet at home (by any device). Characteristics to be collected for households with internet access:  type of broadband connection used to access the internet at home: fixed broadband connection, e.g. DSL, ADSL, VDSL, cable, optical fibre cable, satellite, public WiFi connections,  type of broadband connection used to access the internet at home: mobile broadband connection (via mobile phone network of at least 3G, e.g. UMTS, using (SIM) card or USB key, mobile phone or smartphone as modem),  (optional) type of connection used to access the internet at home: dial-up access over normal telephone line or ISDN,  (optional) type of connection used to access the internet at home: mobile narrowband connection (via mobile phone network below 3G, e.g. 2G+/GPRS, using (SIM) card or USB key, mobile phone or smart phone as modem). Characteristic to be collected for all individuals:  most recent computer use at home, at work or any other place (within the last three months; between three months and a year ago; more than one year ago; never used a computer). Characteristic to be collected for individuals having used a computer in the last three months:  average frequency of computer use (every day or almost every day; at least once a week (but not every day); less than once a week). Use of the internet for different purposes by individuals and/or in households Characteristic to be collected for all individuals:  most recent internet use (within the last three months; between three months and a year ago; more than one year ago; never used the internet). Characteristic to be collected for individuals having used the internet:  most recent internet commerce activity for private use (within the last three months; between three months and a year ago; more than one year ago; never bought or ordered over the internet). Characteristics to be collected for individuals having used the internet in the last three months:  average frequency of internet use in the last three months (every day or almost every day; at least once a week (but not every day); less than once a week),  internet usage in the last three months for sending, receiving e-mails,  internet usage in the last three months for private purposes for telephoning over the internet, video calls (via webcam) over the internet (using applications, e.g. Skype, Facetime),  internet usage in the last three months for private purposes for participating in social networks (creating user profile, posting messages or other contributions),  internet usage in the last three months for private purposes for uploading self-created content (text, photos, videos, music, software, etc.) to any website to be shared,  internet usage in the last three months for private purposes for reading online news, newspapers or news magazines,  internet usage in the last three months for private purposes for seeking health-related information (e.g. on injury, disease, nutrition, improving health),  internet usage in the last three months for private purposes for looking for information about education, training or course offers,  internet usage in the last three months for private purposes for consulting wikis to obtain knowledge on any subject,  internet usage in the last three months for private purposes for finding information on goods or services,  internet usage in the last three months for private purposes for downloading software (other than games software),  internet usage in the last three months for private purposes for posting opinions on civic or political issues via websites (e.g. blogs, social networks),  internet usage in the last three months for private purposes for taking part in online consultations or voting to define civic or political issues (e.g. urban planning, signing a petition),  internet usage in the last three months for private purposes for looking for a job or sending a job application,  internet usage in the last three months for participating in professional networks (creating user profile, posting messages or other contributions to e.g. LinkedIn, Xing),  internet usage in the last three months for private purposes for using services related to travel or travel-related accommodation,  internet usage in the last three months for private purposes for selling goods or services, e.g. via online auctions,  internet usage in the last three months for private purposes for internet banking,  use of internet storage space in the last three months for private purposes for saving documents, pictures, music, video or other files (e.g. Google Drive, Dropbox, Windows OneDrive (formerly Skydrive), iCloud, Amazon Cloud Drive),  internet usage in the last three months for conducting learning activities for educational, professional or private purposes: doing an online course,  internet usage in the last three months for conducting learning activities for educational, professional or private purposes: using online material other than a complete course (e.g. audiovisual materials, online learning software, electronic textbooks),  internet usage in the last three months for conducting learning activities for educational, professional or private purposes: communicating with instructors or students using educational websites/portals,  internet usage in the last three months for conducting learning activities for educational, professional or private purposes: other. Characteristic to be collected for individuals having used the internet to participate in social networks in the last three months for private purposes:  average frequency of internet use for participating in social networks in the last three months (every day or almost every day; at least once a week (but not every day); less than once a week). Characteristics to be collected for individuals having used the internet for internet commerce activities for private use in the last 12 months:  internet usage for ordering food or groceries in the last 12 months,  internet usage for ordering household goods in the last 12 months,  internet usage for ordering medicine in the last 12 months,  internet usage for ordering clothes or sports goods in the last 12 months,  internet usage for ordering computer hardware in the last 12 months,  internet usage for ordering electronic equipment (incl. cameras) in the last 12 months,  internet usage for ordering telecommunication services (e.g. TV, broadband subscriptions, fixed line or mobile phone subscriptions, uploading money for prepaid phone cards) in the last 12 months,  internet usage for purchasing shares, insurance policies and other financial services in the last 12 months,  internet usage for ordering holiday accommodation (hotels, etc.) in the last 12 months,  internet usage for ordering other travel arrangements (transport tickets, car hire, etc.) in the last 12 months,  internet usage for ordering tickets for events in the last 12 months,  internet usage for ordering films or music in the last 12 months,  internet usage for ordering books, magazines or newspapers (including e-books) in the last 12 months,  internet usage for ordering e-learning material in the last 12 months,  internet usage for ordering video games software, other computer software and software upgrades in the last 12 months,  internet usage for ordering other goods or services in the last 12 months,  goods or services bought or ordered in the last 12 months from national sellers,  goods or services bought or ordered in the last 12 months from sellers from other EU countries,  goods or services bought or ordered in the last 12 months from sellers from the rest of the world,  goods or services bought or ordered in the last 12 months: country of origin of sellers unknown,  number of orders or goods or services bought over the internet in the last three months (number of orders/purchases or in classes: 1-2 orders/purchases; between > 2 and 5 orders/purchases; between > 5 and 10 orders/purchases, > 10 orders/purchases),  total value of goods or services (excluding shares or other financial services) bought over the internet in the last three months (amount in euro or in classes: less than EUR 50, EUR 50 to less than EUR 100, EUR 100 to less than EUR 500, EUR 500 to less than EUR 1 000, EUR 1 000 or more; unknown),  problems encountered with internet commerce: technical failure of website during ordering or payment,  problems encountered with internet commerce: difficulties in finding information concerning guarantees and other legal rights,  problems encountered with internet commerce: speed of delivery slower than indicated,  problems encountered with internet commerce: final costs higher than indicated (e.g. higher delivery costs, unexpected transaction fee),  problems encountered with internet commerce: wrong or damaged goods delivered,  problems encountered with internet commerce: problems with fraud encountered (e.g. no goods/services received at all, misuse of credit card details),  problems encountered with internet commerce: complaints and redress difficult or no satisfactory response after complaint,  problems encountered with internet commerce: foreign retailer not selling to one's country,  problems encountered with internet commerce: other,  problems encountered with internet commerce: none. ICT competence and skills Characteristics to be collected for individuals having used the internet in the last 12 months:  skills in transferring files between computer and other devices,  skills in installing software or applications (apps),  skills in changing the settings of any software, including operating system or security programs,  skills in copying or moving files or folders,  skills in using word processing software,  skills in creating presentations or documents integrating text, pictures, tables or charts,  skills in using spreadsheet software,  skills in editing photos, video or audio files,  skills in writing code in a programming language. Characteristics to be collected for individuals having used spreadsheet software in the last 12 months:  skills in using advanced functions of spreadsheet software to organise and analyse data, such as sorting, filtering, using formulas, creating charts. Barriers to the use of ICT and the internet Characteristics to be collected for households without access to the internet at home:  reason for not having access to the internet at home: have access to internet elsewhere,  reason for not having access to the internet at home: do not need internet (because not useful, not interesting, etc.),  reason for not having access to the internet at home: equipment costs too high,  reason for not having access to the internet at home: access costs too high (telephone, DSL subscription etc.),  reason for not having access to the internet at home: lack of skills,  reason for not having access to the internet at home: privacy or security concerns,  reason for not having access to the internet at home: broadband internet not available in our area,  reason for not having access to the internet at home: other. Characteristics to be collected for individuals having used the internet but not for internet commerce activities in the last 12 months:  barriers to internet commerce: prefer to shop in person, like to see product, loyalty to shops, force of habit,  barriers to internet commerce: lack of skills or knowledge (e.g. did not know how to use website or use was too complicated),  barriers to internet commerce: delivery of goods ordered over the internet is a problem (e.g. takes too long or is logistically difficult),  barriers to internet commerce: payment security or privacy concerns (e.g. giving credit card or personal details over the internet),  barriers to internet commerce: concerns about receiving or returning goods, concerns about complaints or redress,  barriers to internet commerce: not having any payment card with which to pay over the internet,  (optional) barriers to internet commerce: foreign retailer not selling to one's country,  barriers to internet commerce: other. Use of ICT by individuals to exchange information and services with governments and public administrations (e-government) Characteristics to be collected for individuals having used the internet in the last 12 months:  internet usage in the last 12 months for private purposes for obtaining information from websites of public authorities or public services,  internet usage in the last 12 months for private purposes for downloading official forms from websites of public authorities or public services,  internet usage in the last 12 months for private purposes for submitting completed web forms to public authorities or public services. Characteristic to be collected for individuals who did not submit completed forms to public authorities' websites for private purposes in the last 12 months:  reason for not submitting completed forms to public authorities' websites: submission of official forms unnecessary. Characteristics to be collected for individuals who did not submit completed forms to public authorities' websites for private purposes in the last 12 months and who did not give as the reason that that submission of official forms was unnecessary:  reason for not submitting completed forms to public authorities over the internet: no such website service available,  reason for not submitting completed forms to public authorities over the internet: lack of skills or knowledge (e.g. did not know how to use website or use was too complicated),  reason for not submitting completed forms to public authorities over the internet: concerns about protection and security of personal data,  (optional) reason for not submitting completed forms to public authorities over the internet: lack of or problems with electronic signature or electronic ID/certificate (required for authentication/using the service),  reason for not submitting completed forms to public authorities over the internet: another person did it on my behalf (e.g. consultant, tax adviser, relative or family member),  reason for not submitting completed forms to public authorities over the internet: other. ICT security and trust Characteristics to be collected for individuals having used the internet in the last 12 months:  incidents experienced through using the internet for private purposes in the last 12 months: catching a virus or other computer infection (e.g. worm, Trojan horse) resulting in loss of information or time,  incidents experienced through using the internet for private purposes in the last 12 months: abuse of personal information sent on the internet or other privacy violations (e.g. abuse of pictures, videos, personal data uploaded on community websites),  incidents experienced through using the internet for private purposes in the last 12 months: financial loss as a result of receiving fraudulent messages (phishing) or getting redirected to fake websites asking for personal information (pharming),  incidents experienced through using the internet for private purposes in the last 12 months: financial loss due to fraudulent payment (credit or debit) card use,  incidents experienced through using the internet for private purposes in the last 12 months: children accessing inappropriate websites.  security concerns as a limitation or barrier to ordering or buying goods or services for private use via the internet in the last 12 months,  security concerns as a limitation or barrier to carrying out banking activities such as account management for private purposes via the internet in the last 12 months,  security concerns as a limitation or barrier to providing personal information to online communities for social and professional networking in the last 12 months,  security concerns as a limitation or barrier to communicating with public services or administrations for private purposes via the internet in the last 12 months,  security concerns as a limitation or barrier to downloading software, music, video files, games or other data files for private purposes via the internet in the last 12 months,  security concerns as a limitation or barrier to using the internet with a mobile device (e.g. laptop) via wireless connection from places other than home in the last 12 months,  creation of backup files (documents, pictures, etc.) from one's computer on any external storage device (e.g. CD, DVD, external hard disk, USB storage device), or to internet storage space (yes (automatically or manually); no),  awareness that cookies can be used to trace movements of people on the internet, to make a profile of each user and service tailored ads to users,  having ever changed internet browser settings to prevent or limit the amount of cookies put on one's computer. Access to and use of technologies enabling connection to the internet or other networks from anywhere at any time (ubiquitous connectivity) Characteristics to be collected for individuals having used the internet in the last three months:  use of mobile phone (or smartphone) to access the internet away from home or work,  use of mobile phone (or smartphone) via mobile phone network to access the internet away from home or work,  use of mobile phone (or smartphone) via wireless network (e.g. WiFi) to access the internet away from home or work,  use of portable computer (e.g. laptop, tablet) to access the internet away from home or work,  use of portable computer (e.g. laptop, tablet) via mobile phone network, using USB key or (SIM) card or mobile phone or smartphone as modem, to access the internet away from home or work,  use of portable computer (e.g. laptop, tablet) via wireless network (e.g. WiFi) to access the internet away from home or work,  use of other devices to access the internet away from home or work,  no use of mobile devices to access the internet away from home or work. 2. COVERAGE (a) The statistical units for the characteristics listed in heading 1(b) of this Annex that relate to households are: households with at least one member in the age group 16 to 74. (b) The statistical units for the characteristics listed in heading 1(b) of this Annex that relate to individuals are: individuals aged 16 to 74. (c) The geographical scope comprises households and/or individuals living in any part of the territory of the Member State. 3. REFERENCE PERIOD The main reference period for collecting statistics is the first quarter of 2015. 4. SOCIOECONOMIC BACKGROUND CHARACTERISTICS (a) For the subjects and their characteristics listed in heading 1(b) of this Annex that relate to households, the following background characteristics are to be collected:  region of residence (according to the NUTS1 classification of regions),  (optional) region of residence according to the NUTS2 classification,  geographical location: living in less developed regions; living in transition regions; living in more developed regions,  degree of urbanisation: living in densely populated areas; living in intermediate density areas; living in thinly populated areas,  type of household: number of members in the household; (optional) number of persons aged from 16 to 24; (optional) number of students aged from 16 to 24; (optional) number of persons aged 25 to 64; (optional) number of persons aged 65 or over (to be collected separately: number of children under 16, (optional) number of children aged from 14 to 15, (optional) number of children aged from 5 to 13, (optional) number of children aged 4 or below),  (optional) household's net monthly income (to be collected as a value or in size bands compatible with income quartiles),  (optional) equivalised household total net monthly income transmitted in quintiles. (b) For the subjects and their characteristics listed in heading 1(b) of this Annex that relate to individuals, the following background characteristics are to be collected:  gender: male; female,  country of birth: native-born; foreign-born: born in another EU Member State; foreign born: born in non-EU country,  country of citizenship: national; non-national: national of another EU Member State; non-national: national of non-EU country,  age in completed years; (optional) under 16 and/or over 74,  educational attainment level (highest level of education successfully completed) according to the International Standard Classification of Education (ISCED 2011): at most lower secondary education (ISCED 0, 1 or 2); upper secondary and post-secondary non-tertiary education (ISCED 3 or 4); tertiary education (ISCED 5, 6, 7 or 8); less than primary education (ISCED 0); primary education (ISCED 1); lower secondary education (ISCED 2); upper secondary education (ISCED 3); post-secondary non-tertiary education (ISCED 4); short-cycle tertiary education (ISCED 5); bachelor or equivalent (ISCED 6); master or equivalent (ISCED 7); doctoral or equivalent (ISCED 8),  employment situation: employee or self-employed, including family workers (optional: full-time employee or self-employed, part-time employee or self-employed, employee, employee with a permanent job or job of unlimited duration; employee with a temporary job or contract of limited duration; self-employed including family workers),  (optional) economic sector of employment: NACE Rev. 2 sections Description A Agriculture, forestry and fishing B, C, D and E Manufacturing, mining and quarrying and other industry F Construction G, H and I Wholesale and retail trades, transport, accommodation and food service activities J Information and communication K Financial and insurance activities L Real estate activities M and N Business services O, P, and Q Public administration, defence, education, human health and social work activities R, S, T and U Other services  employment situation: unemployed; students not in the labour force; other not in the labour force (optional for other not in the labour force: in retirement or early retirement or given up business; permanently disabled; in compulsory military or community service; fulfilling domestic tasks; other inactive person),  occupation according to the International Standard Classification of Occupations (ISCO-08): manual workers; non-manual workers; ICT workers, non-ICT workers; (optional) all occupations according to ISCO-08 coded at 2-digit level, 5. PERIODICITY The data are to be provided once for the year 2015. 6. DEADLINES FOR TRANSMISSION OF RESULTS (a) The individual data records, not allowing direct identification of statistical units concerned referred to in Article 6 and Annex II(6) to Regulation (EC) No 808/2004 are to be transmitted to Eurostat before 5 October 2015. By that date, the dataset has to be finalised, validated and accepted. (b) The metadata referred to in Article 6 of Regulation (EC) No 808/2004 are to be forwarded to Eurostat before 31 May 2015. (c) The quality report referred to in Article 7(3) of Regulation (EC) No 808/2004 is to be forwarded to Eurostat by 5 November 2015. (d) The data and metadata are to be provided to Eurostat in accordance with the exchange standard specified by Eurostat using the Single Entry Point services. The metadata and the quality report are to be provided in the standard metadata structure defined by Eurostat.